This suit originated in a justice's court, where appellees, Henry Gombert and S. Adams, doing business under the firm name of Boerne Filling Station, sued Rance Wilson on a promissory note for $87.93, bearing interest at 8 per cent. per annum and 10 per cent. attorney's fees. Winerich Motor Sales Company was brought into the suit in the justice's court on the allegation that said *Page 1114 
corporation had "appropriated and converted" the casings to its own use and benefit. No value was given to the tires, although the foreclosure of a lien on them was sought and obtained. Judgment was rendered for $99.99 against Wilson, and the appellant herein.
The cause was appealed to the county court, where a like judgment was rendered, and the corporation has perfected an appeal to this court.
Both parties claim that this court has no jurisdiction of the cause; appellant because the record in the justice's court does not show that it had jurisdiction, and appellees because the amount involved is insufficient to give this court jurisdiction.
It has been held, time and again, that the pleadings in justice's courts or county courts must give the value of property on which a foreclosure of a lien is sought in order to determine the jurisdiction. Birdsong v. Allen (Tex.Civ.App.) 165 S.W. 46.
The record fails to show that the justice's court or the county court had jurisdiction, and, if they had acquired jurisdiction, no jurisdiction is shown by the record in this court; consequently this court cannot, as prayed for by appellant, reverse the judgment and dismiss the cause, but can only dismiss the appeal for want of jurisdiction.
The cause is dismissed.